Title: From Thomas Jefferson to Francis Hopkinson, 18 September 1787
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Sep. 18. 1787.

The bearer hereof, Mr. Burgoin, is recommended to me as a worthy and ingenious artist, skilled in drawing and engraving. Being desirous of establishing himself in America, and preferably in Philadelphia, I know I cannot do better for him than by recommending him to your patronage and counsels. One who loves the arts, must be well disposed to those who practice them. I am with great and sincere esteem Dear Sir Your friend & servant,

Th: Jefferson

